Title: From Thomas Jefferson to Daniel L. Hylton, 24 December 1791
From: Jefferson, Thomas
To: Hylton, Daniel L.



Dear Sir
Philadelphia Dec. 24. 1791.

Since mine to you of the 5th. yours of Nov. 12th. came to hand exactly a month after it was written. I have got the gentleman who purchased my tobacco to examine whether there was any which  from it’s marks or other circumstances might not be mine. He says he was careful not to receive any but what was under my mark, that he has manufactured a part, and consequently cannot now reexamine the hhds in which that was, but he has re-examined all the hhds. now remaining, which is the greatest part, and they are all under my mark. Possibly Mr. Randolph’s overseer may have still continued my mark as being that of the plantation as before used. In this or any case if it appears that any of Mr. Randolph’s tobo. has come instead of mine, either let it be replaced out of mine remaining there, or, if he chuses it, let it all still come on, and he shall recieve it’s neat proceeds here, at his election. I am anxious to know how much of mine of the growth of 1790. is still to come on, tho’ I am sorry to be so troublesome to you. I am with great esteem Dear Sir Your friend & servt,

Th: Jefferson

